Citation Nr: 1419586	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-30 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits as of June 1, 2008.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from July 1944 to April 1946.  He passed away in May 2007, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  The May 2009 rating decision determined that the appellant's income exceeded the allowable income limit for continued entitlement to nonservice-connected death pension benefits, effective June 1, 2008.  Jurisdiction of the case was subsequently transferred to the RO in Waco, Texas.

In January 2012, the RO issued a rating decision which determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  In March 2012, the appellant filed a notice of disagreement contesting this decision.  Manlicon v. West, 12 Vet. App. 238 (1999).

In March 2012, the appellant raised the issue of entitlement to nonservice-connected death pension benefits, beginning in 2011.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death is remanded.



FINDING OF FACT

On June 1, 2008, the appellant's countable annual income for VA purposes exceeded the maximum annual income limit for receipt of payment for VA nonservice-connected death pension benefits. 


CONCLUSION OF LAW

The criteria for entitlement to payment of nonservice-connected death pension benefits as of June 1, 2008, have not been met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.273 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Resolution of this appeal rests solely on the interpretation of the law, rather than a dispute as to the underlying facts of this case.  Specifically, the outcome in this case is dictated by the financial information provided by the appellant.  No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  VA's duties to notify and assist are not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Accordingly, the Board finds no prejudice toward the appellant in proceeding with the adjudication of her claim.

In March 2012, and again in January 2014, the appellant submitted additional evidence consisting of medical expenses and income information relating to the years 2011 through 2013.  Although this evidence is new and was submitted 

without a waiver, it is not relevant to the issue addressed herein, which centers on the appellant's countable income as of June 1, 2008.  Thus, a remand for issuance of a supplemental statement of the case as to the issue on appeal is not necessary.  As noted above, however, the Board has referred this evidence to the RO for consideration as a new claim for nonservice-connected death pension benefits, effective from 2011.

The surviving spouse of a Veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining running awards, whenever there is change in a beneficiary's applicable maximum annual pension rate, the monthly rate of pension payable shall be computed by reducing the new applicable maximum annual pension rate by the beneficiary's countable income on the effective date of the change in applicable maximum annual pension rate, and dividing the remainder by 12.  38 C.F.R. § 3.273(b).  Nonrecurring income, income received on a one-time basis, will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  Unreimbursed medical expenses which have been paid within the 12-month annualization period will be excluded from the amount of an individual's annual income regardless of when the indebtedness was incurred.  38 C.F.R. § 3.271(g).  

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. § 3.3(a)(3).  The maximum annual pension rate is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21 (2013).  The maximum annual pension rate is 

adjusted from year to year.  If the appellant's income is less than the maximum annual pension rate, VA will pay benefits to bring her income up to that level.  For 2008, the maximum annual pension rate for a surviving spouse without dependents was $7,933.  See M21-1, Part I, Appendix B.  

Here, the appellant showed an annual income of $13,371.  Specifically, she received annual Social Security benefits in the $ 9,220.  She also received an annual civil service annuity in the amount of $ 4,151.  These amounts were noted in documents received by the RO on May 13, 2009.  

In November 2009, the appellant submitted three medical expense reports, which covered June 2007 to December 2007; January 2008 to June 2008, and July 2008 to December 2008.  The medical expense report, covering June 2007 to December 2007, revealed insurance costs and medical expenses totaling $ 1,281.66.  The medical expense report, covering January 2008 to June 2008, revealed insurance costs and medical expenses totaling $ 1,915.85.  The medical expense report, covering July 2008 to December 2008, revealed insurance costs and medical expenses totaling $ 1,424.42.  

Subtracting the total insurance costs and medical expenses shown for 2008 ($3,340.27) from the annual income of $13,371, leaves a countable annual income of $10,030.73, which far exceeds the maximum annual pension rate of $7,933 for 2008.  See M21-1, Part I, Appendix B.  In fact, the deduction of the expenses shown for the 18-month period would still leave the appellant with excessive income for nonservice-connected pension purposes.

In July 2011, the appellant attended an informal conference at the RO.  A memorandum of this conference noted that she was informed of the evidence needed to allow the resumption of pension payments, specifically referencing 

unreimbursed medical expenses.  The memorandum also noted that the appellant indicated that that her unreimbursed expenses were not enough to offset her social security and civil service annuity payments.

Based upon a longitudinal review of the record, the Board concludes that the appellant is not legally entitled to VA nonservice-connected death pension benefits as of June 1, 2008, because her income exceeded the statutory limits for entitlement to death pension benefits.  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, her claim of entitlement to nonservice-connected death pension benefits as of June 1, 2008, must be denied.


ORDER 

Entitlement to nonservice-connected death pension benefits as of June 1, 2008, is denied.


REMAND

The appellant is seeking to reopen her claim of entitlement to service connection for the cause of the Veteran's death.

In January 2012, the RO issued a rating decision which determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  In March 2012, the appellant filed a notice of disagreement contesting this decision.  As the RO has not yet issued a statement of the case addressing this issue, the Board must remand this issue for the RO to issue a statement of the case and to provide the appellant and her representative an opportunity to perfect an appeal of such issue.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case and notification of the appellant's appellate rights on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  The appellant and her representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2013).  If the appellant perfects an appeal of this issue, it must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369   (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


